Citation Nr: 1541779	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post-meniscectomy and debridement. 

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, status post-meniscectomy and debridement.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the Veteran's claims file has since been transferred to the RO in Oakland, California.

In a February 2015 letter, the Veteran was advised that, in accordance with his request, he had been scheduled for a Board hearing before a Veterans Law Judge sitting at the RO in Winston-Salem, North Carolina, in March 2015.  However, in February 2015, the Veteran withdrew his request for a Board hearing.  It was noted that he moved to California and would submit a brief instead of testifying before the Board.  Thereafter, the Veteran's attorney submitted a brief in April 2015.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In addition to the issues listed on the title page, the October 2012 statement of the case also included the issues of entitlement to service connection for bilateral hearing loss and a condition to account for bilateral swelling and numbness in both arms.  However, the Veteran limited his October 2012 substantive appeal to the issues listed on the title page.  Therefore, the issues pertaining to service connection for bilateral hearing loss and a condition to account for bilateral swelling and numbness in both arms are not properly before the Board. 

The Board notes that additional evidence, to include VA treatment records, Social Security Administration (SSA) records, and an October 2013 private vocational evaluation report has been received since the AOJ last considered the Veteran's claims in the October 2012 statement of the case and he has not waived agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  However, as he withdrew his claims for increased ratings for his bilateral knee disabilities and his claim for an increased rating for PTSD is being remanded such that the AOJ will have an opportunity to review the newly received documents, there is no prejudice to the Veteran in the Board considering his case at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

On April 1, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his representative, that a withdrawal of the issues of entitlement to ratings in excess of 10 percent for his bilateral knee degenerative joint disease, status post-meniscectomy and debridement, was requested.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal as to the issue of entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post-meniscectomy and debridement has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, status post-meniscectomy and debridement, has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

On April 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wished to withdraw from appeal the issues of entitlement to ratings in excess of 10 percent for his bilateral knee degenerative joint disease, status post-meniscectomy and debridement.  Therefore, as the Veteran has withdrawn his appeal with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding such issues and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post-meniscectomy and debridement, is dismissed. 

The appeal regarding the issue of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, status post-meniscectomy and debridement, is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last afforded a VA examination for his PTSD in November 2010. At such time, it was noted that he stopped working to be a full-time student as he wanted to earn a degree so he could work at a job that would not be hard on his knees.  It was also noted that he did not have inappropriate or obsessive/ritualistic behavior, and maintained good impulse control with no episodes of violence.  However, in an October 2013 private vocational evaluation, it was noted that he rarely drove because of road rage, was paranoid, did not like to go out into public, got into verbal conflicts with co-workers and supervisors, and overreacted to even low stress situations with his wife and children.  It was also noted that, throughout the night, he would get up and double check the locks on the doors and windows, and also slept with "several" guns.     

As the October 2013 private vocational evaluation report suggests that the Veteran's PTSD symptomatology may have increased in severity since the November 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this regard, the Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for cases certified to the Board prior to August 4, 2014 (such as the Veteran's).  79 Fed. Reg. 45094  (Aug. 4, 2014).  Therefore, such examination should be conducted in accordance with the DSM-IV.

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his service-connected PTSD.  Thereafter, any identified records, to include updated VA treatment records dated from May 2013 to the present, should be obtained for consideration in the Veteran's appeal.  Finally, as indicated in the Introduction, additional evidence has been added to the record, to include SSA records, VA treatment records, and the October 2013 private vocational evaluation report after the issuance of the October 2012 statement of the case and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the October 2012 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from May 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  The examiner should assign a GAF (Global Assessment of Functioning) score under Axis V. (The Board recognizes that the Veterans Benefits Administration  is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, to include the instant case. 79 Fed. Reg. 45094  (Aug. 4, 2014).)

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claim should be readjudicated based on the entirety of the evidence, including all evidence received since the October 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


